I agree with the prevailing view that the court did not err in admitting in evidence the money found in possession of the defendant; and I also concur in the holding that the evidence was sufficient to support the verdict.
As to the third point, I also feel constrained to concur with the majority, especially in view of the recent case of State v.Hall, 105 Utah 162, 145 P.2d 494. As pointed out in the prevailing opinion, this court has repeatedly held that it is error to instruct the jury upon the elements of a prima facie case.
As observed in the prevailing opinion, Section 103-36-1, U.C.A. 1943, insofar as it sets forth the facts necessary to make a prima facie case, is for the guidance of the court. The jury is not concerned with what constitutes a prima facie case. The elements upon which the jury should be instructed are not the elements of a prima facie case of larceny, but the elements which constitute the crime of larceny.
Unfortunately there is some language in the case of State v.Hall, 105 Utah 162, 145 P.2d 494, 500, which seems to approve an instruction similar to the one given here. That language is out of harmony with the other decisions of this court, and should not be followed by trial courts in preparing their instructions.
With the majority, I agree that the instruction though erroneous, was not preduicial. Had the defendant offered any clear and direct evidence of alibi, or any other substantial evidence pointing to another as the culprit, I should *Page 212 
be inclined to hold otherwise. In such a case, an erroneous instruction such as that given here, might be the very factor which would tip the scales in favor of the State. But the most that can be said for the case made by the defendant is that it shows a bare physical possibility that some one other than defendant might have committed the crime. On the evidence in the record, and in view of the other instructions of the court, which were quite favorable to the defendant, I am unable to say that the instruction complained of, though erroneous, was prejudicial. I therefor concur.